Name: Commission Regulation (EEC) No 550/85 of 1 March 1985 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 63/8 Official Journal of the European Communities 2. 3 . 85 COMMISSION REGULATION (EEC) No 550/85 of 1 March 1985 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1984 (3), as last amended by Regulation (EEC) No 462/85 (4) ; whereas a check has revealed errors in part 5 of Annex I to that Regulation ; whereas it is neces ­ sary, therefore, to correct the Regulation in question, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1 004/84 (2), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 of 31 March Article 1 The table in footnote 6 of Part 5 of Annex I to Regula ­ tion (EEC) No 900/84 is replaced by the following : Content by weight of milk powder or granules (other than whey) . in the finished product Germany DM/ 100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £Irl / 1 00 kg More than 12 % but less than 30 % 1,30 1,46 0,322 1,29 60,5 30 % or more but less than 50 % 2,60 2,93 0,644 2,58 121,1 50 % or more but less than 70 % 3,90 4,39 0,965 3,87 181,6 70 % or more but less than 80 % 4,87 5,49 1,207 4,83 227,0 80 % or more but less than 88 % 5,45 6,15 1,351 5,41 254,3 88 % or more 5,84 6,58 1,448 5,80 272,4 (') OJ No L 106, 12 . 5 . 1971 , p . 1 . (2 OJ No L 101 , 13 . 4. 1984, p . 3 . O OJ No L 92, 2. 4. 1984, p. 2 . (4) OJ No L 54 23 . 2. 1985, p. 15 . 2. 3 . 85 Official Journal of the European Communities No L 63/9 Article 2 This Regulation shall enter into force on 4 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1985 . For the Commission Frans ANDRIESSEN Vice-President